IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                           NO. WR-59,972-04



                           EX PARTE REYNALDO PALOMO, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. W15-75896-K(B) IN THE CRIMINAL DISTRICT COURT NO.4
                             FROM DALLAS COUNTY



         Per curiam.

                                               OR D ER

         Applicant was convicted of capital murder and sentenced to life without parole imprisonment. The

Fifth Court of Appeals affirmed his conviction.              Palomo v. State, No.05-16-01459-CR

(Tex.App.—Dallas, Dec. 9, 2016). Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX. CODE CRIM . PROC. art.

11.07.

         The record before us reflects that, on May 26, 2020, the State filed a Response to Application for

Writ of Habeas Corpus, observing that the Application was non-compliant unless the trial court granted
                                                                                                             2

leave to exceed the prescribed page limit, and alternatively addressing the Application on the merits. On

Oct. 5, 2020, Applicant filed a motion for extension of time in which to respond to the trial court’s Findings

of Fact and Conclusions of Law. However, the record before this Court contains no Findings and

Conclusions, nor any other materials generated by the trial court.

        The district clerk properly forwarded this application to this Court under Texas Rule of Appellate

Procedure 73.4(b)(5). However, it appears that the application was forwarded before the trial court made

Findings of Fact and Conclusions of Law, or the record is otherwise incomplete. We remand this

application to the trial court to complete its evidentiary investigation and make Findings of Fact and

Conclusions of Law.

        The trial court shall make Findings of Fact and Conclusions of Law within ninety days from the date

of this order. The district clerk shall then immediately forward to this Court the trial court’s findings and

conclusions and the record developed on remand, including, among other things, affidavits, motions,

objections, proposed findings and conclusions, orders, and transcripts from hearings and depositions. See

TEX. R. APP. P. 73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from

this Court.

Filed: October 21, 2020
Do not publish